Citation Nr: 0832857	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-39 242	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for CAD 
and hypertension.

A hearing was held in November 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In March 2007 the Board remanded the veteran's current claims 
for further development.  Specifically, the Board requested a 
VA medical opinion addressing whether the veteran's COPD 
caused an increase in the severity of his hypertension and/or 
CAD.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2007).


FINDINGS OF FACT

1.  The veteran filed his current service-connection claims 
for hypertension and CAD after June 9, 1998.

2.  The preponderance of the competent medical evidence of 
record indicates that the current hypertension is not related 
to service and is not secondary to the veteran's service-
connected COPD.

3.  The preponderance of the competent medical evidence of 
record indicates that the current CAD is not related to 
service and is not secondary to the veteran's service-
connected COPD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor is it caused or 
aggravated by the veteran's service-connected COPD.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.300 (2007).

2.  CAD was not incurred in or aggravated by service, nor is 
it caused or aggravated by the veteran's service-connected 
COPD.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.300 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding his hypertension claim by letters dated in March 
2003 and December 2004 and post-adjudication notice by letter 
dated in January 2006.

The RO provided the appellant post-adjudication notice 
regarding his CAD claim by letter dated in January 2006.  
While this notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in February 2006 and May 2008 
supplemental statements of the case (SSOC), following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
etiology of the claimed disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hypertension and 
CAD, to include as secondary to his service-connected COPD.  
At his November 2006 hearing the veteran testified that his 
that his COPD and smoking during service have caused him to 
develop hypertension and CAD.  The veteran vigorously 
contends in numerous documents of record that his claim 
should be processed under the smoking disease he accrued 
while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Where 
certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see  Grivois v. Brown, 6 Vet. App. 136 (1994).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has hypertension 
and CAD.  A VA examination report dated in August 2007 notes 
that the veteran was given an assessment of hypertension, 
diagnosed and started on treatment in 1989, per the veteran; 
and an assessment of CAD, diagnosed and started on treatment 
in 1997, per the veteran.  A private medical record, dated in 
December 1991, notes an impression of hypertension.  A VA 
treatment record dated in August 2004 notes assessments of 
hypertension and CAD.  

SMRs do not show any in-service complaints, findings, or 
diagnoses of hypertension or CAD or any other potentially 
related disease or disability.  The veteran's February 1955 
separation examination, which includes a standing systolic 
blood pressure measurement of 122 and a diastolic measurement 
of 70, notes that the veteran had a normal heart and vascular 
system.   

An informational medical sheet dated in August 2002 is of 
record.  It notes that smoking is a risk factor for coronary 
heart disease and raises blood pressure.

A VA examination was conducted in March 2005.  The examiner 
noted that he reviewed the veteran's claim file.  The 
examiner noted that the veteran has hypertension and CAD.  
The examiner then opined that it was her belief, as it is 
also general knowledge, that none of the veteran's health 
problems were caused by COPD as he claims.  It was also noted 
that the veteran tried to persuade the examiner that his 
service-connected disability is not emphysema/COPD, but being 
forced to smoke in the service.  

A private medical opinion dated in April 2005 notes that the 
veteran has been diagnosed with heart disease and that it is 
the physician's opinion that his condition has been 
exacerbated by his many years of heavy smoking or his COPD.

A July 2005 private medical opinion notes that smoking is an 
added risk for the veteran's coronary artery disease.

A VA examination was conducted in August 2007.  The examiner 
noted that he reviewed the veteran's claim file, and 
specifically quoted the above noted private medical opinions.  
The examiner then opined that COPD could aggravate the CAD, 
possibly by episodes of hypoxia, however this is speculation 
on his part and he has no firm method of confirming this.  It 
was then noted that it is a well accepted medical consensus 
that smoking, etiologically, is the major factor in the 
etiologies of COPD, CAD, and is a significant factor in 
hypertension.  The veteran said he stopped smoking in 1972, 
and the examiner noted that to state anything further on his 
part is pure speculation and conjecture.  
In March 2008, the August 2007 VA examiner provided an 
addendum to his examination report based on the RO's request.  
Following review of the additional medical evidence cited by 
the RO, the examiner re-stated his above noted opinion 
verbatim. 

As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the veteran's current 
claims, which were filed at earliest in September 2002, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2007).  Despite the 
veteran's contentions that his claims go back to 1992, the 
evidence of record clearly indicates that the veteran filed a 
claim for damage to his lungs, or excessive fibrosis of the 
lungs, in May 1992, but did not file his current claims for 
hypertension and CAD until September 2002.  Thus, regardless 
of the content of the VA and private medical opinions 
addressing this issue, under 38 C.F.R. § 3.300, the veteran's 
hypertension and CAD cannot be service-connected on the basis 
of any injury or disease attributable to his use of tobacco 
during service.  

Likewise, there is no competent medical evidence of record 
indicating a relationship between hypertension or CAD and any 
disease or event in service distinct from tobacco use.  See 
38 C.F.R. § 3.300.

Even accepting the veteran's statements to the examiner 
during the August 2007 VA examination regarding the onset of 
his hypertension and CAD, the evidence of record does not 
show that the veteran developed hypertension or CAD for 
approximately 34 years following his separation from service.  
The passage of over 30 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453, 
459 (1999).  Additionally, there is no evidence of record 
indicating that hypertension was diagnosed within one year of 
the veteran's separation from service.  Therefore, service 
connection for hypertension is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Although the veteran 
has argued that his current diagnoses are related to service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the veteran did not develop 
hypertension or CAD until many years after service.  

Similarly, regarding the veteran's claim that his 
hypertension is secondary to his service-connected COPD, the 
negative evidence in this case again outweighs the positive.  
The Board notes that the veteran is not service-connected for 
tobacco use or smoking, and therefore the forthcoming 
analysis does not address whether his hypertension or CAD is 
secondary to tobacco use or smoking.  That issue is properly 
characterized as a direct service connection claim and is 
discussed directly above.  

The August 2002 informational medical sheet and July 2005 
private medical opinion respectively note that smoking is a 
risk factor for coronary heart disease and raises blood 
pressure and that smoking is an added risk for coronary 
artery disease.  These submissions are irrelevant to the 
issue of whether the veteran's service-connected COPD 
disability is related to his current hypertension or CAD on a 
secondary basis.

The August 2007 VA examiner opined that, if he speculated, it 
is possible that the veteran's COPD could aggravate his CAD.  
The April 2005 private medical opinion notes only that the 
veteran's heart disease has been exacerbated by his COPD.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the August 2007 VA 
examination report carries no evidentiary weight as it is 
specifically noted that it is mere speculation.  Likewise, 
the April 2005 private medical opinion contains no rationale 
or clinical data to support its conclusion, and thus it 
carries no evidentiary weight because it is "... unsupported 
and unexplained..." Bloom, 12 Vet. App. at 187.  Furthermore, 
there is no indication that the physician who wrote the April 
2005 opinion reviewed any part of the veteran's claim file.

In contrast, the March 2005 VA examiner, following a review 
of the veteran's claim file, provided a rationale for her 
opinion that none of the veteran's health problems were 
caused by his COPD, indicating that it was based not only on 
her medical opinion, but on general medical knowledge.  See 
Bloom, 12 Vet. App. at 187.  The opinion of a physician who 
provides a supporting rationale and is based on a review of 
the entire record is of greater probative value than an 
opinion which does not provide a supporting rationale and is 
based solely on the veteran's reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Although the veteran has argued that his current hypertension 
and CAD is secondary to his service-connected COPD, this is 
not a matter for an individual without medical expertise.  
See Grivois v. Brown, 6 Vet. App. 136.  While the veteran's 
lay assertions and the April 2005 private medical opinion 
have been considered, they cannot and do not outweigh the 
extensive medical evidence of record, which is against a 
finding that the veteran's hypertension and CAD are 
proximately due to or the result of, or aggravated by, his 
service-connected COPD.  Furthermore, the March 2005 VA 
examiner reviewed the veteran's claim file and provided a 
rationale for her opinion that COPD did not cause any of the 
veteran's health problems.  See Owens v. Brown, 7 Vet. App. 
at 433.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hypertension and CAD is not warranted.  Gilbert v. Derwinski, 
1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102. 











ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected chronic obstructive 
pulmonary disease, is denied.  

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected chronic 
obstructive pulmonary disease, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


